Citation Nr: 0811913	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-11 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for prostate cancer and 
urinary bladder cancer, to include as secondary to herbicide 
exposure.

2.  Entitlement to service connection for skin lesion on the 
left leg, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1955 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and December 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

The veteran testified at a Board hearing in January 2008.  At 
the hearing, the veteran withdrew his appeal of the claims 
for increased disability ratings for a left and right 
shoulder disability.  38 C.F.R. § 20.204 (2007).  Hence, 
those issues are no longer in appellate status.


FINDINGS OF FACT

1.  There is no competent evidence that relates prostate 
cancer or urinary bladder cancer to service or any incident 
of service, including exposure to herbicides in service.

2.  There is no competent evidence that relates a skin lesion 
on the left leg to service or any incident of service, 
including exposure to herbicides in service.

3.  The competent and probative medical evidence of record 
establishes that the veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  Service connection for prostate cancer and urinary 
bladder cancer, to include as secondary to exposure to 
herbicides in service, is not established.  38 U.S.C.A. §§ 
1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.   Service connection for skin lesion on the left leg, to 
include as secondary to exposure to herbicides in service, is 
not established.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2003, May and June 2004, and June 
and August 2005, VA notified the veteran of the information 
and evidence needed for his service connection claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided by a March 2006 letter to the veteran.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case some of 
the notice was provided prior to the appealed June 2004 and 
December 2005 rating decisions in keeping with Pelegrini; 
other notice was provided subsequent to those determinations.  
The claims were then reajudicated in an October 2007 
supplemental statements of the case.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

In this case, the veteran has been afforded VA examinations 
in conjunction with his claims for service connection.  The 
veteran's service medical records, VA and private medical 
treatment records have been associated with the claims file.  
There is no indication that other Federal department or 
agency records exist that should be requested.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Service Connection - General Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for 90 days in active service, and 
malignant tumors develop to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Herbicide Exposure Claims

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

The veteran is seeking service connection for prostate and 
urinary bladder cancer and skin lesion of the left leg which 
he alleged is due to exposure to herbicides (Agent Orange) in 
service.  As to his claim based on exposure to herbicides, 
the veteran's DD Form 214 indicates that he served in 
Vietnam.  Exposure to herbicides is conceded.  

The veteran's service medical records do not show any 
findings, treatment or diagnoses of a prostate or bladder 
disorder.  The records show that the veteran received 
treatment in 1963 for probable contact dermatitis and in 1964 
for severe dyshidrosis of the hands and feet.  The veteran's 
skin was found to be normal on separation examination.  

Post-service medical treatment records show that the veteran 
underwent surgery for benign prostatic hypertrophy and was 
found to have a bladder tumor which was resected.

On VA examination in July 2004, the examiner stated that 
medical treatment records confirm that the veteran had benign 
prostatic hypertrophy and not prostate cancer.  The examiner 
noted that during the surgery for prostate enlargement, a 
primary bladder cancer was found and removed.  The examiner 
further noted that this was unrelated to the veteran's 
prostate. 
  
On VA examination in September 2006, the examiner concluded 
that the relationship of the transitional cell carcinoma of 
the bladder in relationship to herbicides could not be 
resolved without resort to mere speculation.  

The veteran underwent a VA skin examination in  September 
2006.  He claimed he has about 3-4 flares of a rash on the 
back of his left thigh per year since the 1960's which the 
veteran felt was herpes.  Examination of the skin revealed 
two nickel sized areas of erythema on the upper left buttock.  
The examiner was unable to confirm a diagnosis of herpes as 
no physical findings were present to establish such a 
diagnosis.  The examiner concluded that there was no physical 
finding of herpes and if he did have herpes, it certainly 
would not have been caused by herbicide exposure in service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Because the record lacks 
evidence that the veteran currently suffers from prostate 
cancer, a crucial element of service connection is absent.  
Service connection for prostate cancer is not warranted. 

Although the veteran has been diagnosed with urinary bladder 
cancer, the Board finds that he is not entitled to service 
connection on a presumptive basis because urinary bladder 
cancer is not a disease associated with herbicide exposure 
under 38 C.F.R. §§ 3.307, 3.309.   

Additionally, the veteran's service medical records are 
negative for relevant complaints, symptoms, findings or 
diagnoses of a bladder disorder.  Therefore, there is no 
indication that the veteran's bladder cancer was incurred in 
or aggravated by service.  There are no medical opinions 
linking the veteran's bladder cancer to service.  Service 
connection for bladder cancer on a direct basis is not 
warranted.  The evidence of record provides that the onset of 
the veteran's bladder cancer was several years after service.  
Therefore, the veteran is not entitled to the presumption 
that urinary bladder cancer incurred in service because it 
did not manifest within one year from the veteran's 
separation from service.

With regard to the veteran's skin lesion claim, the veteran 
has not been diagnosed with a skin disease listed under 38 
C.F.R. § 3.309(e), for which service connection, on a 
presumptive basis, due to herbicide exposure, is available.

The record also presents no basis for a grant of service 
connection for a skin disorder on a direct basis. Although 
the veteran was seen in service for a skin related 
complaints, there is no indication that the veteran has a 
chronic skin condition.  No medical professional has provided 
competent medical evidence linking any skin condition to any 
aspect of his active service, to include his presumed 
exposure to herbicides in service  

The only evidence supporting the veteran's claims of service 
connection for prostate and bladder cancer and skin lesion 
are his written statements and hearing  testimony.  However, 
as a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative opinion on a medical matter, to include a 
diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Therefore, after consideration of all the evidence, the Board 
concludes that the claims for service connection for prostate 
cancer and urinary bladder cancer and for skin lesion on the 
left leg, to include as secondary to herbicide exposure must 
be denied. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to the combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
a claimed inservice stressor. 38 C.F.R. § 3.304(f) (2007).

The veteran reported stressors of seeing body bags and 
coffins, of nightly fire fights and incoming fire and of 
being shot at while landing during the Vietnam War.

A review of the service medical records reveals no findings, 
treatment, or diagnoses of PTSD.

Post-service VA medical treatment records show that the 
veteran is diagnosed as having PTSD.

The veteran underwent VA examination in July 2006 and was 
diagnosed as having generalized anxiety disorder, dysthymic 
disorder, NOS, and obsessive-compulsive disorder.  The 
examiner felt that the veteran's symptoms did not meet the 
criteria for PTSD.  The examiner stated that instead it was 
more likely that the veteran had symptoms of anxiety all of 
his life from the time he was very young, which were 
exacerbated by his experiences in Vietnam and other places 
but not to the level of traumatic experience.  

Although the veteran alleges that he experienced various 
traumatic events in service, the most probative medical of 
record suggests that, even if he did, the veteran does not 
currently have PTSD as a result.  In this regard, the Board 
notes the opinion of the VA psychologist, who reviewed the 
veteran's claims folder and provided a thorough evaluation.  
The examiner felt that the veteran's symptoms did not meet 
the criteria for PTSD.

The Board acknowledges that diagnoses of PTSD are noted in 
the VA treatment records in the claims file. However, these 
diagnoses are based on the veteran's own self-report of his 
history without any review of the claims file, including his 
service medical records.  Thus, the Board places much more 
probative weight on the recent review of his claims file by a 
VA clinical psychologist who concluded that the veteran does 
not have PTSD due to military service.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran has PTSD related to service.



ORDER


Service connection for prostate cancer and urinary bladder 
cancer, to include as secondary to herbicide exposure, is 
denied.

Service connection for skin lesion on the left leg, to 
include as secondary to herbicide exposure, is denied.

Service connection for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


